OLIVER S. STORCH

ATTORNEY AT LAW
28)% PLoor
120 BRoapway
New YorR, New YoRE 10271
E-MAIL: oliver.storch@verizon,.net
www.oliverstorch.com

Memper or N.Y. & Cr. Bars

VIA ECF

The Honorable Richard J. Sullivan
United States Circuit Court Judge
Southern District of New York
United States Courthouse

500 Pearl Street

New York, NY 10007

Your Honor:

8p NY
CUMENT
ICTRONICALLY F

 
 
 
 

 

TELEPHONE (212) 587-2000

PacsiMine: [2123

March 11, 2020

Re: United States v. Marlon Sisnero-Gil
Docket No.: 15-cr-605-4 (RJS)

Greetings. My client, Mr. Marion Sisnero-Gil, is scheduled for sentencing before your honor on

Friday, March 13, 2020.

The Defense respectfully requests a continuance of said sentencing to Friday, April 17, 20204
date and time possibly convenient to the court, as per your law clerk, Ms. Jeanne Jeong, Esq.

The Defense and Government are stillin the process of resolving a major sentencing issue and
the requested continuance may result in avoiding a Fatico hearing.

AUSA Shawn Crowley consents for the Government.

Et Is HEREBY ORDERED THAT Defendant's
sentencing shall be re-scheduled to April 17,
2020 at 10:00 a.m. in Courtroom 11B of the
Daniel Patrick Moynihan United States
Courthouse, 500 Pearl Street, New York, New
York 10007.

snr / to

OS/gp
cc: AUSA Stephanie Lake
AUSA Shawn Crowley

Respectfully submitted,

oliver S storehy tse

SO ORDERED:

United States Circuit Court Judge
Sitting by Designation

738-7080
